Case 2:17-cv-00495-JD Document 384-5 Filed 08/13/20 Page 1 of 3




                     EXHIBIT C

         Declaration of J. Gamboa
         Case 2:17-cv-00495-JD Document 384-5 Filed 08/13/20 Page 2 of 3




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


EDDYSTONE RAIL COMPANY, LLC,           :
         Plaintiff/Counter-defendant,  :
                                       :
   v.                                  :
                                       :
BRIDGER LOGISTICS, LLC, et al.,        : No. 2:17-cv-00495-JD
          Defendants,                  :
                                       :
BRIDGER LOGISTICS, LLC, et al.,        :
          Defendants/Counterclaimants. :
                                       :
                                       :


                          DECLARATION OF JEREMY GAMBOA

       I, Jeremy Gamboa, pursuant to 28 U.S.C. § 1746, hereby state and declare as follows:

       1.      I am over the age of 18 and competent to testify as to the matters set forth herein.

       2.      The contents of this Declaration are based on my personal knowledge as a former

employee of Bridger Administrative Services, LLC (a subsidiary of Bridger, LLC (“Bridger”)),

and Ferrellgas, Inc.

       3.      Bridger Transfer Services, LLC (“BTS”) was organized as a limited liability

company under Louisiana law on June 1, 2011.

       4.      BTS did not have an operating agreement.

       5.      I was never a manager or member of BTS.

       6.      On June 24, 2015, Ferrellgas Partners, L.P. (“FGP”) acquired the membership

interests of Bridger Logistics, LLC (“Bridger Logistics”) from Bridger.




                                                 1
         Case 2:17-cv-00495-JD Document 384-5 Filed 08/13/20 Page 3 of 3




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.

       Executed on August 12, 2020, in Dallas, Texas.




                                             Jeremy Gamboa




                                                2
